            Case 1:19-cr-00093-VEC Document 63 Filed 09/17/20           Page 1 of 3
                                                                 USDC SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
                                                                 DOC #:
UNITED STATES DISTRICT COURT                                     DATE FILED: 09/17/2020
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA,                                    :
                                                              :
                 -against-                                    : S1 19-CR-93 (VEC)
                                                              :
 TYMEEKE JOHNSON,                                             :      ORDER
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

         WHEREAS this Court has issued a summons for Defendant Tymeeke Johnson to appear

before this Court on September 29, 2020, at 10:00 A.M. to respond to a charge that he violated

the terms of supervised release;

         IT IS HEREBY ORDERED THAT the proceeding will be held in Courtroom 443 of the

Thurgood Marshall United States Courthouse, located at 40 Foley Square, New York, New York

10007.

         IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the enclosed instructions. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client do not meet the requirements.

         IT IS FURTHER ORDERED that interested members of the public may attend by dialing

1-888-363-4749, using the access code 3121171 and the security code 0093. All of those

accessing the hearing are reminded that recording or rebroadcasting of the proceeding is

prohibited by law.
        Case 1:19-cr-00093-VEC Document 63 Filed 09/17/20 Page 2 of 3




SO ORDERED.

                                         _________________________________
Date: September 17, 2020                       VALERIE CAPRONI
      New York, NY                             United States District Judge
          Case 1:19-cr-00093-VEC Document 63 Filed 09/17/20 Page 3 of 3




Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet the
requirements for entry, you will be sent a QR code to be used at the SDNY entry device at the
courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.
